DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “260” has been used to designate both ‘radome cover shell rotation stopper’, (Spec, §[0119]) and ‘guiding rail rear stopper’, (Spec, §[0094]).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "217" and "260" have both been used to designate “guiding rail rear stopper (see specification, §[0071] and §[0094]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites the limitation “a completely opened position”. It is unclear if the positions differ in anyway or if one encompasses the other. Claims 8-13 do not cure the deficiency. Correction/clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webb (US 3,374,972).
Regarding claim 1, Webb discloses an aircraft with an aircraft structure (Fig.1), comprising: 
a radome cover shell (14: nose section) that is adapted to enclose equipment in a nose region of the aircraft in a closed position (col. 3  ln. 47-55); and 
a radome cover opening kinematic (Fig. 5) that enables a first movement (col. 3, ln. 6-11) of the radome cover shell from the closed position (Fig. 1) to an opened position (Fig. 2) and a second movement (col. 3, ln. 6-11) of the radome cover shell from the opened position to the closed position, wherein the radome cover opening kinematic comprises: 
	a guiding rail (rib 21 with guide 24, Fig. 5) that is attached to the radome cover shell (Fig. 6), and 
at least three rollers (25, Fig. 5, Examiner notes 4 rollers) that are attached to the aircraft structure (W: blunt wall, Fig. 5), wherein a first roller (Examiner notes top left roller (25) is a first roller, Fig. 5) and a second roller (Examiner notes top right roller (25) is a second roller, Fig. 5) of the at least three rollers are arranged on opposing sides of the guiding rail (Fig. 5), and wherein the second and a third roller (Examiner notes bottom right roller (25) is a third roller, Fig. 5) of the at least three rollers are arranged on the same side of the guiding rail (Fig. 5). 

Regarding claim 2, Webb discloses the aircraft of claim 1, further comprising: 
a radome cover attachment surface (23: gears, Fig. 5) that is attached to the radome cover opening kinematic (Fig. 5) and receives the radome cover shell (via gear track 22, Fig. 6) .

Regarding claim 3, Webb discloses the aircraft of claim 1, further comprising: 
a roller bearing bracket (26: support, Fig. 5) that is attached to the aircraft structure (Fig. 5) and receives the at least three rollers (col. 4, ln. 43: Each pair of rollers 25 are carried by a support 26 secured to and projecting from the deck U).

Regarding claim 4, Webb discloses the aircraft of claim 1, further comprising: 
a plurality of latches (Fig. 7)  that are adapted to maintain the radome cover shell in the closed position (col. 3, ln. 14-20).

Regarding claim 5, Webb disclose the aircraft of claim 4, wherein a latch of the plurality of latches further comprises: 
an eye (35: catch, Fig. 7) that is attached to the radome cover shell (col. 5, ln. 7: catch fixed to and projecting from structure of the nose section 14); 
a latch hook (29: latch, with 30: hook; Fig. 7) that engages with the eye in the closed position (col. 5, ln. 9-13: When the nose section 14 is closed covering the opening 15 in the fuselage F, each catch 35 is disposed adjacent 10 the hook 30 of its respective latch 29 whereby actuation of the linkage 29' effects movement of the several hooks 30 in unison to positively engage their catches 35); and 
a biasing device (29’: linkage, Fig. 7) that biases the latch hook to stay engaged with the eye (col. 5, ln. 9-13).

Regarding claim 6, Webb discloses the aircraft of claim 5, wherein the latch of the plurality of latches further comprises: 
an alignment pin (32, Fig. 7); and 
an alignment fork (33 and 34, Fig. 7), wherein the alignment pin and the alignment fork guide the eye towards the latch hook during at least a portion of the second movement of the radome cover shell from the opened position to the closed position (col. 4, ln. 73 – col. 5, ln. 5: Each such latch 29 is disposed within the fuselage F being mounted within the wall thereof with its hook 30 operating through an opening 31 provided therefor. This hook 30 is pivotally mounted as at 32 on the fuselage F through a bell-crank lever 33 the opposite end of which is connected to the push-pull linkage 29'. The path of movement of the hook 30 by actuation of the linkage 29' is controlled by a guide member 34 by which it is slidably engaged.)

Regarding claim 14, Webb discloses the aircraft of claim 1, further comprising: 
a rod (17: arm, Fig. 2) having a first and a second end (Fig. 2), wherein the first end is attached to the aircraft structure (col. 3, ln. 75 – col. 4, ln. 5); and 
a rod holder bracket (Examiner notes that the rod (17) is ‘secured to’ radome cover shell (14)) that is mounted on the radome cover shell and adapted to receive the second end of the rod when the radome cover shell is in the completely opened position (Fig. 2).

Regarding claim 15, Webb discloses the aircraft of claim 14, further comprising: 
a rod retainer bracket (18: door, Figs. 2 and 4) that is mounted on the aircraft structure (col. 4, ln. 10) and adapted to receive the second end of the rod when the radome cover shell is in the closed position (col. 4, ln. 21-25: When closed, these doors lie in the plane of the surrounding skin of the aircraft F and thereby constitute fairings. If desired, co-acting seals such as flexible tubes 20 may be employed around the perimeter of each door 18 and its associated opening.)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected under the judicially created doctrine of double patenting as being directed to the same invention as set forth in claims 1-20 of co-pending Application No. 17/110,602.  See In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969). The following claims of the instant application are anticipated by 17/110,602 in the following manner:
Claim 1 is anticipated by claim 1 of ‘602.
Claim 2 is anticipated by claim 2 of ‘602.
Claim 3 is anticipated by claim 3 of ‘602.
Claim 4 is anticipated by claim 4 of ‘602.
Claim 5 is anticipated by claim 5 of ‘602.
Claim 6 is anticipated by claim 6 of ‘602.
Claim 7 is anticipated by claim 7 of ‘602, as it depends from claim 1.
Claim 8 is anticipated by claim 1 of ‘602.
Claim 9 is anticipated by claim 8 of ‘602, as it depends from claim 7. 
Claim 10 is anticipated by claim 9 of ‘602, as it depends from claim 7.
Claim 11 is anticipated by claim 10 of ‘602, as it depends from claim 9.
Claim 12 is anticipated by claim 11 of ‘602, as it depends from claim 10.
Claim 13 is anticipated by claim 12 of ‘602, as it depends from claim 10.
Claim 14 is anticipated by claim 13 of ‘602.
Claim 15 is anticipated by claim 14 of ‘602, as it depends from claim 13.
This is a provisional double patenting rejection because the claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dougherty et al. (US 4,188,631) teaches a linkage apparatus for a door enclosed antenna. Merkel et al. (US 2018/0134366 A1) teaches an actuatable emergency door employing latch levers, a guide and a plurality of rollers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./           Examiner, Art Unit 3642                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647